DETAILED ACTION
	Receipt of Applicant’s Amendment, filed March 10, 2022 is acknowledged.  
Claims 1-6, 8-13, 15-20 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3, 9-10, and 16-17 are objected to because of the following informalities.  Appropriate correction is required.

With regard to claim 2, the claim recites “identifying, as a hot key in the metadata table, a key meeting an overwrite threshold”.  Claims 9, and 16 appear to suffer from the same issues and are thus rejected based upon the same rational.  This claim limitation appears to define two distinct claim labels for a single claim element.  The label “hot key” and “key” appear to refer to the same claim element.  The use of multiple labels for a single claim element introduces confusion in the claim limitation as it is unclear if there is an intended distinction between the labels.  For examination purposes this claim limitation has been construed to mean -- identifying a hot key in the metadata table, the hot key meeting an overwrite threshold --.  All references to ‘hot key’ and ‘key’ have been construed as referring to the same element.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regard to claim 2, the claim recites “identifying, as a hot key in the metadata table, a key meeting an overwrite threshold; and isolating data associated with the attribute to one of the submetadata tables, wherein another one of the submetadata tables contains the hot key.”  Claims 4, 6, 9, 11, 13, 16, 18 and 20 appear to suffer from the same issues and are thus rejected based upon the same rational.
The claim explicitly recites the identification of a hot key separate from the identification of the attribute, and then explicitly recites the isolation of the attribute, while the hot key is placed in another one of the submetadata tables.  This is contrary to what is described in the speciation.  Paragraph [0050] of the original specification recites “enabling the isolation of the hot keys”.  Yet the claim explicitly recites the isolation of the attribute, not the hot key.  The hot key claimed is explicitly recited as being stored in ‘another one of the submetadata tables’ and not part of the claimed isolated data.  There is no support in the instant specification for the recitation of “isolating data associated with the attribute to one of the submetadata tables”.  On the contrary, the specification explicitly recites isolation of the hotkey.

With regard to claim 5, the claim recites “receiving a key update corresponding to a key meeting an overwrite threshold and associated with the key prefix; and 
performing a read-modify-write operation on the another one of the submetadata tables.”  Claims 12, and 19 appear to suffer from the same issues and are thus rejected based upon the same rational.
There does not appear to be any support in the instant specification for either the key update nor the key meeting an overwrite threshold (see 112b rejection below).  The only threshold that appears to be recited in the specification is the threshold of a certain size value described in Paragraph [0064].  The recitation of the “threshold ratio” appears to be referring to a ratio between the write latency to the metadata table size (Paragraph [0073]).  Again, indicating that the threshold is to the size of the table.  There is no recitation of any type of threshold being applied to any key or key update.  One of ordinary skill in the art would not know how to apply a threshold to a key or a key update.  For examination purposes this claim limitation has been construed as -- receiving a key update corresponding to a key that is being overwritten and associated with the key prefix--.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "identifying an attribute of a metadata table associated with increased input/output overhead associated with accessing the metadata table by identifying a key prefix corresponding to a key-value pair of the metadata table, or by monitoring a ratio of write latency to metadata table size for the metadata table".  Claims 8 and 15 appear to recite similar language and are rejected based upon the same rational.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is associated with what and what is being achieved by what.
Regarding the first recitation of “associated” it is unclear if it is the attribute or the metadata table that is associated with the increased input/output overhead.
Regarding the second recitation of “associated” it is unclear if it is the attribute or the overhead that is associated with accessing the metadata table.
Regarding the “by” language it is unclear what is achieved by the identifying or the monitoring.  Is the claim referring to the identifying of the attribute, the increased input/output overhead, or the accessing of the metadata table?
For examination purposes this claim limitation has been construed to mean:
--identifying an attribute of a metadata table;
accessing the metadata table by:
identifying a key prefix corresponding to a key-value pair of the metadata table, or
monitoring a ratio of write latency to metadata table size for the metadata table,
 wherein accessing the metadata table is associated with increased input/output overhead; --

Claim 5 recites the limitation “receiving a key update corresponding to a key meeting an overwrite threshold and associated with the key prefix; and performing a read-modify-write operation on the another one of the submetadata tables.”  Claims 12 and 19 appear to recite similar language and are rejected based upon the same rational.  This claim limitation lacks antecedent basis.  It is unclear what is meeting an overwrite threshold and is associated with the key prefix.  Is it the key update or the key?  
Claim 5 depends from claim 4 which defines “wherein another one of the submetadata tables contains keys corresponding to the key prefix”.  Claim 4 is substantially similar to claims 11 and 18.  The recitation of “key” in claim 5 lacks antecedent basis as the claim has already defined keys.  It is unclear if applicant is attempting to refer to the previously define keys or attempting to define a new key.  
For examination purposes this claim limitation has been construed to mean --receiving a key update corresponding to the keys, the key update meeting an overwrite threshold and associated with the key prefix; and performing a read-modify-write operation on the another one of the submetadata tables--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rozental [2015/0177988] in view of Chen [2015/0293958].

With regard to claim 1 Rozental teaches A method of database management, the method comprising: 
identifying an attribute as a memory pointer (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152) of a metadata table as table 152 may be a security table (Rozental, ¶27 “the table 152 may be a master boot record associated with an operating system, a security table for an operating system, or other data table used by the host device 130”) associated with increased input/output overhead (Rozental, ¶22 “an amount of time to generate a copy of the table”) associated with accessing the metadata table as the table (Id) by …, or by monitoring a ratio (Rozental, ¶8 “because the data structure is smaller in size than the table, an amount of time to crate a copy of the data structure is less than an amount of time to generate a copy of the table”; This claim limitation has been read in light of Paragraph [0066] of the instant specification, which details that the ratio is a direct relationship between the size of the table and the write latency of the table) of write latency (Rozental, ¶22 “the amount of time to generate a copy of the table”) to metadata table size as the size of the table 152(Rozental, ¶22 “because the data structure.. is smaller in size than the table 152, an amount of time to create a copy of the data structure is less than an amount of time to generate a copy of the table 152”) for the metadata table as the table 152 (Id); and 
parsing the metadata table into two or more submetadata tables (Rozental, ¶18 “the data storage device 102 may divide the table 150 into multiple potions…For example, a byte table that is 128 megabytes may be divided into 1,024 pages that are each 128 kilobytes”).  
Rozental does not explicitly teach identifying a key prefix corresponding to a key-value pair of the metadata table.  Chen teaches increased input/output overhead (Chen, ¶14 “minimizes the read/write latency involved in reading/inserting a key-value pair for a particular prefix from/into a particular tree data structure”; ¶15 “the read/write latency associated with using a hash map”) associated with accessing the metadata table as the index data structure (Chen, ¶11 “providing sequential access to data using scalable data structures… include a combination of a tree data structure, e.g., a B-tree and an associative array data structure, e.g., hash map”) by identifying a key prefix (Chen, ¶12 “a prefix of a key”) corresponding to a key-value pair (Chen, ¶12 “the keys of key-value pairs”) of the metadata table as the index data structure (Chen, ¶11 “providing sequential access to data using scalable data structures… include a combination of a tree data structure, e.g., a B-tree and an associative array data structure, e.g., hash map”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the uncommitted data structure 124 taught by Rozental using the combined scalable data structure taught by Rozental as it yields the predictable results of providing a scalable data structure that minimizes read/write latency (Chen, ¶16).

With regard to claims 2, 9, and 16 the proposed combination further teaches identifying, as a hot key as identifying the pointers to the pages that are being updated (Rozental, ¶42 “determine a page of the table to be updated… parse the table update request 106 to identify an offset value from the beginning of the table and may determine the page 154 of the table 152 that corresponds to the offset value”) in the metadata table as a specific pointer a second page in the table (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152), a key meeting an overwrite threshold as identifying the pointers to the pages that are being updated (Rozental, ¶42 “determine a page of the table to be updated… parse the table update request 106 to identify an offset value from the beginning of the table and may determine the page 154 of the table 152 that corresponds to the offset value”; ¶20 “updating individual pages of the table 152 without generating a copy of non-updated pages of the table” One of ordinary skill in the art would recognize that pages being updated meet the overwrite threshold while pages not being updated do not meeting the overwrite threshold); and 
isolating data as the data in the page (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152) associated with the attribute as a memory pointer (Id) to one of the submetadata tables as the pages of the table (Id), 
wherein another one of the submetadata tables as a second page in the table (Id) contains the hot key as the pointer to the second page (Id).  

With regard to claims 3, 10, and 17 the proposed combination further teaches receiving a key update (Rozental, ¶32 “The one or more update requests may include one or more read-modify-write request”; ¶41 “The table update request 106 may identify a table to be updated, an operation to be performed on the table, and/or a portion of the table to be updated”) corresponding to the hot key as the pointer to the second page (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152); and 
performing a read-modify-write operation (Rozental, ¶32 “The one or more update requests may include one or more read-modify-write request”) on the another one of the submetadata tables as a second page in the table (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152).  

With regard to claims 4, 11, and 18 the proposed combination further teaches isolating data as the data in the page (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152) associated with the attribute as a memory pointer (Id) to one of the submetadata tables as the pages of the table (Id), -2- 116305320.1Appin No. 16/878,551 Amdt date March 10, 2022 Reply to Office action of December 10, 2021 
wherein identifying the attribute as a memory pointer (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152) comprises identifying the key prefix (Chen, ¶12 “a prefix of a key”), 
wherein the key prefix (Chen, ¶12 “a prefix of a key”) is based on (Chen, ¶13 “The technology can use the prefix of the key of the key-value pair as a hash key to index the root node of the tree data structure that corresponds to the prefix”) the attribute as the pointer (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152”; One of ordinary skill in the art would recognize that the hash key (Chen, ¶13) may be use to point to the logical memory address space for the page table) of the key-value pair (Chen, ¶12 “the keys of key-value pairs”), and 
wherein another one of the submetadata tables as a second page in the table (Id) contains keys as the pointer to the second page (Id) corresponding to the key prefix (Chen, ¶12 “a prefix of a key”).  

With regard to claims 5, 12, and 19 the proposed combination further teaches receiving a key update (Rozental, ¶32 “The one or more update requests may include one or more read-modify-write request”; ¶41 “The table update request 106 may identify a table to be updated, an operation to be performed on the table, and/or a portion of the table to be updated”) corresponding to a key as the pointer to the second page (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152) meeting an overwrite threshold as identifying the pointers to the pages that are being updated (Rozental, ¶42 “determine a page of the table to be updated… parse the table update request 106 to identify an offset value from the beginning of the table and may determine the page 154 of the table 152 that corresponds to the offset value”; ¶20 “updating individual pages of the table 152 without generating a copy of non-updated pages of the table” One of ordinary skill in the art would recognize that pages being updated meet the overwrite threshold while pages not being updated do not meeting the overwrite threshold) and associated with the key prefix (Chen, ¶12 “a prefix of a key”); and 
performing a read-modify-write operation (Rozental, ¶32 “table update requests may include one or more read-modify-write requests”; ¶31) on the another one of the submetadata tables as a second page in the table (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152). 
 
With regard to claims 6, 13, and 20 the proposed combination further teaches isolating data as the data in the page (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152) associated with the attribute as a memory pointer (Id) to one of the submetadata tables as the pages of the table (Id), 
wherein identifying the attribute as a memory pointer (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152) comprises monitoring the ratio (Rozental, ¶8 “because the data structure is smaller in size than the table, an amount of time to create a copy of the data structure is less than an amount of time to generate a copy of the table”; This claim limitation has been read in light of Paragraph [0066] of the instant specification, which details that the ratio is a direct relationship between the size of the table and the write latency of the table), and further comprises detecting the ratio for the metadata table as being beyond a threshold ratio as being more efficient when the size of the page is smaller than the table (Rozental, ¶22 “the table storage support scheme uses fewer resources and more efficiently updates a table than a table update scheme that generates multiple copies of the table to create an update table”; ¶8 “because the data structure is smaller in size than the table, a amount of time to create a copy of the data structure is less than an amount of time to generate a copy of the table”).  

With regard to claims 7 and 14 the proposed combination further teaches wherein an overall write latency associated with the one or more submetadata tables as the time to generate a copy of page data structures (Rozental, ¶22 “because the data structure… is smaller in size than the table 152, an amount of time to create a copy of the data structure is less than an amount of time to generate a copy of the table152”) is less than is less than (Id) an overall write latency associated the metadata table as the amount of time to create a copy of the table 152 (Id).  

With regard to claim 8 Rozental teaches A key value store for storing data to a storage device, the key value store being configured to:
identify an attribute as a memory pointer (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152) of a metadata table as table 152 may be a security table (Rozental, ¶27 “the table 152 may be a master boot record associated with an operating system, a security table for an operating system, or other data table used by the host device 130”) stored in the storage device (Rozental, ¶24 “The memory 136 may be configured to store data and/or instructions”) and associated with increased input/output overhead (Rozental, ¶22 “an amount of time to generate a copy of the table”) associated with accessing the metadata table as the table (Id) by …, or by monitoring a ratio (Rozental, ¶8 “because the data structure is smaller in size than the table, an amount of time to crate a copy of the data structure is less than an amount of time to generate a copy of the table”; This claim limitation has been read in light of Paragraph [0066] of the instant specification, which details that the ratio is a direct relationship between the size of the table and the write latency of the table) of write latency (Rozental, ¶22 “the amount of time to generate a copy of the table”) to metadata table size as the size of the table 152(Rozental, ¶22 “because the data structure.. is smaller in size than the table 152, an amount of time to create a copy of the data structure is less than an amount of time to generate a copy of the table 152”) for the metadata table as the table 152 (Id); and 
parse the metadata table into two or more submetadata tables (Rozental, ¶18 “the data storage device 102 may divide the table 150 into multiple potions…For example, a byte table that is 128 megabytes may be divided into 1,024 pages that are each 128 kilobytes”).  
Rozental does not explicitly teach identifying a key prefix corresponding to a key-value pair of the metadata table.  Chen teaches increased input/output overhead (Chen, ¶14 “minimizes the read/write latency involved in reading/inserting a key-value pair for a particular prefix from/into a particular tree data structure”; ¶15 “the read/write latency associated with using a hash map”) associated with accessing the metadata table as the index data structure (Chen, ¶11 “providing sequential access to data using scalable data structures… include a combination of a tree data structure, e.g., a B-tree and an associative array data structure, e.g., hash map”) by identifying a key prefix (Chen, ¶12 “a prefix of a key”) corresponding to a key-value pair (Chen, ¶12 “the keys of key-value pairs”) of the metadata table as the index data structure (Chen, ¶11 “providing sequential access to data using scalable data structures… include a combination of a tree data structure, e.g., a B-tree and an associative array data structure, e.g., hash map”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the uncommitted data structure 124 taught by Rozental using the combined scalable data structure taught by Rozental as it yields the predictable results of providing a scalable data structure that minimizes read/write latency (Chen, ¶16).

With regard to claim 15 Rozental teaches A non-transitory computer readable medium implemented with a key value store for storing data into a storage device as a memory storing data (Rozental, ¶24 “The memory 136 may be configured to store data and/or instructions”), the non-transitory computer readable medium having computer code as the instructions (Id) that, when executed on a processor (Rozental, ¶24 “instructions that may be executable by the processor 132”), implements a method of database management, the method comprising:
identifying an attribute as a memory pointer (Rozental, ¶19 “one or more data tables, to identify (e.g., point to) a corresponding portion (of the logical memory address space 126) for each page of the table 152) of a metadata table as table 152 may be a security table (Rozental, ¶27 “the table 152 may be a master boot record associated with an operating system, a security table for an operating system, or other data table used by the host device 130”) associated with increased input/output overhead (Rozental, ¶22 “an amount of time to generate a copy of the table”) associated with accessing the metadata table as the table (Id) by …, or by monitoring a ratio (Rozental, ¶8 “because the data structure is smaller in size than the table, an amount of time to crate a copy of the data structure is less than an amount of time to generate a copy of the table”; This claim limitation has been read in light of Paragraph [0066] of the instant specification, which details that the ratio is a direct relationship between the size of the table and the write latency of the table) of write latency (Rozental, ¶22 “the amount of time to generate a copy of the table”) to metadata table size as the size of the table 152(Rozental, ¶22 “because the data structure.. is smaller in size than the table 152, an amount of time to create a copy of the data structure is less than an amount of time to generate a copy of the table 152”) for the metadata table as the table 152 (Id); and 
parsing the metadata table into two or more submetadata tables (Rozental, ¶18 “the data storage device 102 may divide the table 150 into multiple potions…For example, a byte table that is 128 megabytes may be divided into 1,024 pages that are each 128 kilobytes”).  
Rozental does not explicitly teach identifying a key prefix corresponding to a key-value pair of the metadata table.  Chen teaches increased input/output overhead (Chen, ¶14 “minimizes the read/write latency involved in reading/inserting a key-value pair for a particular prefix from/into a particular tree data structure”; ¶15 “the read/write latency associated with using a hash map”) associated with accessing the metadata table as the index data structure (Chen, ¶11 “providing sequential access to data using scalable data structures… include a combination of a tree data structure, e.g., a B-tree and an associative array data structure, e.g., hash map”) by identifying a key prefix (Chen, ¶12 “a prefix of a key”) corresponding to a key-value pair (Chen, ¶12 “the keys of key-value pairs”) of the metadata table as the index data structure (Chen, ¶11 “providing sequential access to data using scalable data structures… include a combination of a tree data structure, e.g., a B-tree and an associative array data structure, e.g., hash map”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the uncommitted data structure 124 taught by Rozental using the combined scalable data structure taught by Rozental as it yields the predictable results of providing a scalable data structure that minimizes read/write latency (Chen, ¶16).

Response to Arguments
Applicant’s arguments filed March 10, 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the claims necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhide [5625811] teaches a distributed system where the system attempts to balance the load by partition data and assigning each partition to nodes within the system based on overhead cost metrics.  Bhide teaches concepts of partitioning data based on access frequency (Column 2, lines 4-12), I/O overhead for hot data influencing overhead costs (Column 4, lines 65-67), minimizing the total processing load experienced per node and for the overall system (Column 6, lines 10-15), Hot data being data recently received (Column 6, lines 35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156